110 S.E.2d 322 (1959)
250 N.C. 728
STATE
v.
Bentson Gregory BANKS.
STATE
v.
Carl Cleo BANKS.
No. 73.
Supreme Court of North Carolina.
September 23, 1959.
Malcolm B. Seawell, Atty. Gen, T. W. Bruton, Asst. Atty. Gen., for the State.
Henry C. Fisher, Asheville, for defendants.
PER CURIAM.
The defendants challenge the validity of the search warrant pursuant to which the automobile described therein and which belonged to Carl Cleo Banks was searched and the whiskey found therein seized.
We hold that the information furnished by Patrolman McDonald over the radio to Patrolman Moran, who signed the affidavit based on such information, pursuant to which the search warrant was issued, was sufficient information within the meaning of G.S. § 18-13 to authorize Patrolman Moran to make the affidavit and to authorize the Clerk of the General County Court of Buncombe to issue such warrant. State v. McLamb, 235 N.C. 251, 69 S.E.2d 537.
No prejudicial error has been made to appear in the trial below; hence, the verdict and judgments will be upheld.
No error.
HIGGINS, J., not sitting.